Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT

                                    No. 04-13-00852-CR

                                Guadalupe Flores QUIROZ,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR1774
                       Honorable Maria Teresa Herr, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 11, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice